 
EXHIBIT 10.1




FORM OF SEVERANCE AGREEMENT


           THIS AGREEMENT, dated ___________   is made by and between
AngioDynamics, Inc., a Delaware corporation (the "Company"), and _____________
(the "Executive").


           WHEREAS, the Company considers it essential to the best interests of
its shareholders to foster the continued employment of key management personnel;
and


           WHEREAS, the Board recognizes that, as is the case with many publicly
held corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and


           WHEREAS, the Board has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company's management, including the Executive, to their assigned
duties without distraction in the face of potentially disturbing circumstances
arising from the possibility of a Change in Control;


           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree as
follows:


           1.           Defined Terms. The definitions of capitalized terms used
in this Agreement are provided in the last Section hereof.


           2.           Term of Agreement. The Term of this Agreement shall
commence on the date hereof and shall continue in effect through December 31,
2009; provided, however, that effective January 1, 2010 and each January 1
thereafter, the Term that is then in effect shall automatically be extended for
one additional year unless the Company has given notice before the January 1 in
question that the Term that is in effect at the time such notice is given will
not be extended; and further provided, however, that if a Change in Control
occurs during the Term, the Term shall expire no earlier than twelve (12)
calendar months after the calendar month in which such Change in Control occurs.
Notwithstanding the foregoing, this Agreement shall terminate if the Executive
ceases to be an employee of the Company and its subsidiaries for any reason
prior to a Change in Control.    However, anything in this Agreement (including
the preceding sentence) to the contrary notwithstanding, if a Change in Control
occurs and if, within three months prior to the date on which such Change in
Control occurs, the Executive's employment with the Company is terminated by the
Company without Cause or an event occurs that would, if it took place after the
Change in Control, constitute Good Reason for termination of employment by the
Executive, and if it is reasonably demonstrated by the Executive that such
termination of employment by the Company or event constituting Good Reason for
termination of employment by the Executive (a) was undertaken at the request of
a third party who has taken steps reasonably calculated to effect the Change in
Control, or (b) otherwise arose in connection with or in anticipation of the
Change in Control, then for

 
 

--------------------------------------------------------------------------------

 

purposes of this Agreement such termination of employment by the Company without
Cause or event constituting Good Reason shall be deemed to occur during the 12
month period following the Change in Control and, if the Executive terminates
his employment for such Good Reason before the Change in Control, such
termination of employment by the Executive shall likewise be deemed to occur
during the 12 month period following the Change in Control.
 
           3.           Company's Covenants Summarized. In order to induce the
Executive to remain in the employ of the Company and in consideration of the
Executive's covenants set forth in Section 4 hereof, the Company agrees, under
the conditions described herein, to pay the Executive the Severance Payments and
the other payments and benefits described herein. Except as provided in Section
2, Section 6.3, Section 9.1 or Section 14.2 hereof, no amounts shall be payable
under this Agreement unless the Executive's employment with the Company
terminates following a Change in Control and during the Term. This Agreement
shall not be construed as creating an express or implied contract of employment
enforceable against the Company nor, except as provided in Section 4 below,
enforceable against the Executive, and, except as otherwise agreed in writing
between the Executive and the Company, the Executive shall not have any right to
be retained in the employ of the Company.


           4.           The Executive's Covenants. The Executive agrees to
remain in the employ of the Company, subject to the terms and conditions of this
Agreement, if a Potential Change in Control occurs during the Term and the
Executive is then in the employ of the Company, until the earliest of (a) the
date which is six (6) months from the date of such Potential Change in Control,
(b) the date of a Change in Control, (c) the date of termination by the
Executive of the Executive's employment for Good Reason or by reason of death,
Disability or Retirement, or (d) the termination by the Company of the
Executive's employment for any reason; provided that Executive’s agreement to
remain in the employ of the Company shall be subject to the condition that no
adverse change occurs after the Potential Change in Control in his title,
duties, responsibilities, authority, reporting relationships, compensation,
benefits or indemnification rights.


           5.           Certain Compensation Other Than Severance Payments.
 
           5.1         If the Executive's employment shall be terminated for any
reason following a Change in Control and during the Term, the Company shall pay
the Executive his full salary through the date of termination at the rate in
effect immediately prior to the date of termination or, if higher, the rate in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, together with all compensation and benefits payable to
the Executive through the date of termination under the terms of the Company's
compensation and benefit plans, programs and arrangements as in effect
immediately prior to the date of termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.
  
           5.2         Subject to Section 6.1 hereof, if the Executive's
employment shall be terminated for any reason following a Change in Control and
during the Term, the Company shall pay to the Executive the Executive's normal
post-termination compensation and benefits as such payments become due. Any such
post-termination

 
 

--------------------------------------------------------------------------------

 

compensation and benefits shall be determined under, and paid in accordance
with, the Company's retirement, insurance and other compensation and benefit
plans, programs and arrangements as in effect immediately prior to the date of
termination or, if more favorable to the Executive, as in effect immediately
prior to the occurrence of the first event or circumstance constituting Good
Reason.
 
           6.           Severance Payments; Excise Tax.


           6.1         Subject to Section 6.2 and Section 6.3 hereof, if the
Executive's employment is terminated following a Change in Control and during
the Term either by the Company or by the Executive, other than (a) by the
Company for Cause, (b) by reason of death or Disability, or (c) by
the  Executive without Good Reason, (any such employment termination being
hereafter sometimes referred to as a "Compensable Termination"), then the
Company shall pay the Executive the amounts, and provide the Executive the
benefits, described in this Section 6.1 ("Severance Payments"), in addition to
any payments and benefits to which the Executive is entitled under Sections 5
and 6.3 hereof. Notwithstanding the foregoing, the Executive shall not be
eligible to receive any payment or benefit provided for in this Section 6.1
unless the Executive shall have executed a release substantially in the form of
Exhibit A hereto effective as of the date of the Compensable Termination or a
date subsequent thereto and shall not have revoked said release.  The Severance
Payments are in lieu of any severance benefits that would otherwise be payable
or provided pursuant to any severance plan or practice of the Company.
 
(i)           The Company shall pay the Executive, at the time provided in
Section 6.2 below, his annual bonus for the fiscal year of the Company preceding
the fiscal year of the Company in which the Compensable Termination occurs, if
unpaid at the time of the Compensable Termination, the amount of such bonus to
be determined by the Compensation Committee of the Board on a basis no less
favorable to the Executive than its bonus determinations with respect to the
Executive prior to the Change in Control, unless the Committee made no bonus
determinations with respect to the Executive before the Change in Control, in
which case on a basis no less favorable to the Executive than its bonus
determinations with respect to other executives of comparable rank before the
Change in Control.


 
(ii)           The Company shall pay the Executive, at the time provided in
Section 6.2 below, a prorated annual bonus for the fiscal year of the Company in
which the Compensable Termination occurs, such prorated bonus to be determined
by multiplying the “Applicable Average Bonus” as defined below in this
subsection (ii) by a fraction the numerator of which shall be the number of days
elapsed in such fiscal year through (and including) the date on which the
Compensable Termination occurs and the denominator of which shall be the number
365.  For purposes of this Agreement, the “Applicable Average Bonus” means the
higher of (A) the average of all annual bonuses (including any deferred bonuses)
awarded to the Executive during the 36 months immediately preceding the
Compensable Termination or, if the Executive was employed by the Company for
less than 36 months before the Compensable Termination, during the period of his
employment by

 
 

--------------------------------------------------------------------------------

 

the Company prior to the Compensable Termination (annualizing any bonus awarded
for less than a full year of employment), or (B) the average of all annual
bonuses (including any deferred bonuses) awarded to the Executive during the
three fiscal years of the Company that precede the fiscal year in which the
Compensable Termination occurs or during the portion of such three fiscal years
in which he was employed by the Company (annualizing any bonus awarded for less
than a full year of employment), or (C) the average of all annual bonuses
(including any deferred bonuses) awarded to the Executive during the 36 months
preceding the date on which the Change in Control occurred or during the portion
of such 36 month period in which he was employed by the Company (annualizing any
bonus awarded for less than a full year of employment).


(iii)           The Company shall pay the Executive, at the time provided in
Section 6.2 below, a lump sum cash payment equal to two (2) times the
Executive's annual base salary at the rate in effect immediately prior to the
Compensable Termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason (“Base Salary”).
 
(iv)           The Company will pay the Executive for all earned but unused
vacation leave at the time of the Compensable Termination.
 
(v)           At the time provided in Section 6.2 below, the Company shall, in
accordance with the Company’s automobile policy for officers as in effect on the
date of this Agreement (the “Auto Policy”), (A) transfer title to the
Executive's Company-provided automobile to the Executive at the Company’s
expense, or (B) if the Company leases rather than owns such automobile, purchase
such automobile and transfer title to such automobile to the Executive at the
Company's expense, or (C) if the Executive is receiving a car allowance in lieu
of being provided with a Company-owned or Company-leased automobile, pay the
Executive the book value of the automobile for which the allowance is paid, up
to the amount provided in the Auto Policy.
 
           6.2           All payments to be made pursuant to subsection (i),
(ii), (iii), and (v) of Section 6.1 above shall be made within thirty
(30) calendar days after the date on which a Separation from Service occurs
coincident with or following, or within 30 days before, the date on which the
Compensable Termination occurs (the “ Separation from Service Date ”) unless
on  the Separation from Service Date the Executive is a Specified Employee, in
which case such payments shall be made six months and one day after the
Separation from Service Date (or, if earlier, the date of the Executive’s
death).  For purposes of the preceding sentence, a Specified Employee means a
“specified employee”  who is subject to the special rule set forth in subsection
(a)(2)(B)(i) of section 409A of the Code and the regulations thereunder
(including, without limitation, Proposed Treasury Regulation section
1.409A-1(i)) with respect to such payments.

 
 

--------------------------------------------------------------------------------

 

           6.3          (A)           Notwithstanding any provision of this
Agreement to the contrary, in the event that any payment or benefit received or
to be received by the Executive in connection with a Change in Control or the
termination of the Executive's employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
Person whose actions result in a Change in Control or any Person affiliated with
the Company or such Person) (all such payments and benefits, including the
Severance Payments but excluding any payment to be made pursuant to this
subsection 6.3(A), being hereinafter called "Total Payments") would be subject
(in whole or part) to the Excise Tax, then the cash Severance Payments shall
first be reduced, and the other payments and benefits hereunder shall thereafter
be reduced, to the extent necessary so that no portion of the Total Payments
will be subject to the Excise Tax, but only if (i) is greater than or equal to
(ii), where (i) equals the reduced amount of such Total Payments minus the
aggregate amount of federal, state and local income taxes on such reduced Total
Payments and (ii) equals the unreduced amount of such Total Payments minus the
sum of (a) the aggregate amount of federal, state and local income taxes on such
Total Payments and (b) the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments; provided, however, that the
Executive may elect to have the other payments and benefits hereunder reduced
(or eliminated) prior to any reduction of the cash Severance Payments. However,
if the Executive would realize at least $50,000 more after taxes from the Total
Payments if the Company were to “gross up” the Excise Tax on the Total Payments
rather than apply the preceding sentence, then the preceding sentence shall be
disregarded and the Company shall instead pay the Executive an amount of money
that would be sufficient to pay the Excise Tax on the Total Payments. Whether
the Executive would realize at least $50,000 more after taxes if he were grossed
up, and the amount of the gross up to be paid, shall be determined by assuming
(whether or not such is in fact the case) that the Executive is subject to
federal income taxation at the highest marginal rate of federal income tax and
to state and local income taxation at the highest marginal rates of state and
local income taxes in the state and locality of the Executive’s residence on the
date on which the Change in Control occurs or at the time provided in Section
6.2 above (whichever is the date as of which the determination in question is
made in accordance with the next sentence of this paragraph); provided that in
no event shall the Executive’s marginal tax rate including the Excise Tax be
assumed to exceed seventy percent (70%) for purposes of calculating the amount
of gross up to be paid. The amount of money payable to the Executive pursuant to
the two preceding sentences, if any, shall be determined as of the date on which
a Change in Control occurs and shall be paid within ten (10) calendar days after
the date on which occurs “a change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets of the
corporation” within the meaning of section 409A(a)(2)(A)(v) of the Code (whether
occurring at the same time as or after the date on which a Change in Control
occurs); and if a Compensable Termination occurs after the date on which a
Change in Control occurs, the amount of money payable to the Executive pursuant
to the two preceding sentences, if any, shall be re-determined as of the date of
the Compensable Termination and any balance due the Executive shall be paid at
the time provided in Section 6.2 above.

 
 

--------------------------------------------------------------------------------

 

                          (B)           For purposes of determining whether and
the extent to which the Total Payments will be subject to the Excise Tax, (i) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have waived at such time and in such manner as not to constitute a
"payment" within the meaning of section 280G(b) of the Code shall be taken into
account, (ii) no portion of the Total Payments shall be taken into account
which, in the opinion of the accounting firm  which was, immediately prior to
the Change in Control, the Company's independent auditor (the "Auditor"), does
not constitute a "parachute payment" within the meaning of section 280G(b)(2) of
the Code (including, without limitation, by reason of section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of the Auditor, constitutes
reasonable compensation for services actually rendered, within the meaning of
section 280G(b)(4)(B) of the Code, in excess of the Base Amount allocable to
such reasonable compensation, and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance with the principles of sections 280G(d)(3) and (4)
of the Code. In the event that the Auditor is serving as accountant or auditor
for the individual, entity or group effecting the “change in ownership or
effective control” or “change in the ownership of a substantial portion of the
assets” (within the meaning of Code section 280G(b)(2)(A)) that gives rise to
the Excise Tax, or in the event that the Auditor for any reason is unable or
unwilling to make the determinations required hereunder, the Executive shall
designate another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Auditor hereunder).  All fees and expenses of the Auditor shall be
borne solely by the Company.


                          (C)           At the time that payments are made under
this Agreement, the Company shall provide the Executive with a written statement
setting forth the manner in which such payments were calculated and the basis
for such calculations including, without limitation, any opinions or other
advice the Company has received from the Auditor or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement). If the Executive objects to the Company's
calculations, the Company shall pay to the Executive such portion of the
Severance Payments (up to 100% thereof) and such amount of money referred to in
subsection (A) of this Section 6.3 as the Executive reasonably determines (based
on the written opinion of competent tax counsel, a copy of which opinion shall
be provided to the Company) is necessary to result in the proper application of
subsection (A) of this Section 6.3.


           7.           Payments During Dispute. Any payments to which the
Executive may be entitled under this Agreement, including, without limitation,
under sections 5 and 6 hereof, shall be made forthwith on the applicable date(s)
for payment specified in this Agreement.  If for any reason the amount of any
payment due to the Executive cannot be finally determined on that date, such
amount shall be estimated on a good faith basis by the Company and the estimated
amount shall be paid no later than 10 days after such date.  As soon as
practicable thereafter, the final determination of the amount due shall be made
and any adjustment requiring a payment to or from the Executive shall be made as
promptly as practicable.          

 
 

--------------------------------------------------------------------------------

 

 
           8.           No Mitigation. The Company agrees that, if the
Executive's employment with the Company terminates during the Term, the
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive by the Company pursuant to Section 6
hereof or any other provision of this Agreement. Further, the amount of any
payment or benefit provided for in this Agreement shall not be reduced (a) by
any compensation earned by the Executive as the result of employment by another
employer, (b) by retirement benefits, (c) by offset against any amount claimed
to be owed by the Executive to the Company, or (d) otherwise.


           9.           Successors; Binding Agreement.


           9.1         In addition to any obligations imposed by law upon any
successor to the Company, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform the Company’s obligations under this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place. Failure of the Company to obtain
such assumption and agreement prior to the effectiveness of any such succession
during the Term shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive's employment for Good Reason after a Change in Control
and during the Term, except that, for purposes of implementing the foregoing,
the date on which the Executive’s employment terminates (for any reason other
than Cause) within 30 days before, or at any time during the Term and on or
after, the date on which any such succession becomes effective during the Term
shall be deemed the date of the Compensable Termination.


           9.2         This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive shall die while any amount would still be payable to the Executive
hereunder (other than amounts which, by their terms, terminate upon the death of
the Executive) if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive's estate.


           10.         Notices. For the purpose of this Agreement, notices and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed, if
to the Executive, to his most recent
 



 
 

--------------------------------------------------------------------------------

 



 
address shown on the books and records of the Company at the time notice is
given and, if to the Company, to the address set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:


                                    To the Company:


                                    AngioDynamics, Inc.
                                    603 Queensbury Avenue
Queensbury, NY 12804


                                    Attention: Chief Executive Officer


           11.         Miscellaneous. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or of any lack of compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. This Agreement constitutes the
entire agreement of the parties concerning the specific subject matter addressed
by this Agreement and supersedes all prior agreements addressing the terms and
conditions contained herein.  Nothing in this Agreement is intended to amend or
otherwise alter the change in control provisions or any other provisions of any
(a) stock option or other compensation or incentive award that may heretofore
have been or may hereafter be granted to the Executive, or (b) employee benefit
or fringe benefit plan in which the Executive may heretofore have been or may
hereafter be a participant. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York. All references to sections of the Code or the Exchange Act shall be deemed
also to refer to any successor provisions to such sections and to IRS or SEC
regulations and official guidance published thereunder. Any payments provided
for hereunder shall be subject to any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6 and 7 hereof) shall survive such expiration.


          12.         Validity. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.


          13.         Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 

 
 

--------------------------------------------------------------------------------

 

 
          14.        Settlement of Disputes; Arbitration.
                       
          14.1      All claims by the Executive for benefits under this
Agreement shall be directed to and determined by the Board and shall be in
writing. Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon. The Board shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim and shall further allow the Executive to
appeal to the Board a decision of the Board within sixty (60) days after
notification by the Board that the Executive's claim has been denied.


          14.2      Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
the Albany, New York metropolitan area in accordance with the employment dispute
resolution rules of the American Arbitration Association then in effect. The
arbitrator shall have the authority to require that the Company reimburse the
Executive for the payment of all or any portion of the legal fees and expenses
incurred by the Executive in connection with such dispute or controversy.
Judgment may be entered on the arbitrator's award in any court having
jurisdiction.
 
          14.3      The Company agrees to amend this Agreement on or before
December 31, 2007 (or such later date, if any, to which the December 31, 2005
date referred to in Q&A-19 of IRS Notice 2005-1 is further extended) in the
respects that the Company reasonably determines to be necessary or advisable to
enable the Executive to receive all amounts and benefits payable under this
Agreement at the times herein provided (or as close thereto as is practicable
and permissible) without inclusion of any amounts in the Executive’s income
pursuant to Section 409A(a)(1)(A) of the Code.  Any such amendments shall be
subject to the written consent of the Executive.  The Company also agrees to use
commercially reasonable efforts to administer this Agreement, and operate any
deferred compensation plans in which the Executive participates from time to
time that are aggregated with this Agreement or with any payment or benefit
provided by this Agreement for purposes of Section 409A of the Code (e.g.,
account balance plans, nonaccount balance plans, separation pay plans, and plans
that are neither account balance nor nonaccount balance plans), in good faith
compliance with Code Section 409A to the extent necessary to avoid inclusion of
any amounts or benefits payable hereunder in the Executive’s income pursuant to
Section 409A(a)(1)(A) of the Code.


          15.        Definitions. For purposes of this Agreement, the following
terms shall have the meanings indicated below:


           (A)       "Affiliate" shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.


           (B)       "Aplicable Average Bonus"shall have the meaning set forth
in subsection (ii) of Section 6.1.


           (C)       "Auditor" shall have the meaning set forth in Section
6.3(B) hereof.

 
 

--------------------------------------------------------------------------------

 



           (D)      "Base Amount" shall have the meaning set forth in section
280G(b)(3) of the Code.


           (E)       "Base Salary" shall have the meaning set forth in
subsection (iii) of Section 6.1.


           (F)       "Beneficial Owner" shall have the meaning set forth in Rule
13d-3 under the Exchange Act.


           (G)      "Board" shall mean the Board of Directors of the Company.


           (H)      "Cause" for termination by the Company of the Executive's
employment shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive's duties with the Company as such duties
were in effect prior to any change therein constituting Good Reason (other than
any such failure resulting from the Executive's incapacity due to physical or
mental illness or any such failure after the occurrence of an event constituting
Good Reason for resignation by the Executive) after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive's duties, provided that
such failure will constitute Cause only if it remains uncured for more than
thirty (30) days following receipt by the Executive of such written demand from
the Board; (ii) the engaging by the Executive in willful conduct which is
demonstrably and materially injurious to the Company or its subsidiaries,
monetarily or otherwise, provided that such conduct will constitute Cause only
if it remains uncured for more than thirty (30) days following receipt by the
Executive of a written demand from the Board to cease such conduct; (iii) the
Executive’s insubordination, as defined from time to time by the Board, provided
that insubordination will constitute Cause only if it remains uncured for more
than thirty (30) days following receipt by the Executive of a written demand
from the Board to cease such insubordination; or (iv) the Executive's conviction
of (a) a felony or (b) a crime involving fraud, dishonesty or moral turpitude.
For purposes of clauses (i) and (ii) of this definition, no act, or failure to
act, on the Executive's part shall be deemed "willful" unless done, or omitted
to be done, by the Executive not in good faith and without reasonable belief
that the Executive's act, or failure to act, was in the best interest of the
Company.  The Company shall notify the Executive in writing of any employment
termination purporting to be for Cause on or before the date of such
termination, which writing shall describe with specificity the conduct alleged
to constitute Cause for such termination.  Any purported termination of
employment by the Company for Cause which does not satisfy the applicable
requirements of this Section 15(H) shall be conclusively deemed to be a
termination of employment by the Company without Cause for purposes of this
Agreement.


           (I)        A "Change in Control" shall mean that any of the following
events has occurred:
 

 
 

--------------------------------------------------------------------------------

 



 
(i)           any Person is or becomes the Beneficial Owner, directly
or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates) representing more than 40% of the combined
voting power of the Company's then outstanding securities, excluding any Person
who becomes such a Beneficial Owner in connection with a transaction described
in clause (A) of paragraph (iii) below; or


(ii)           the following individuals cease for any reason to constitute
a  majority of the number of directors serving on the Board: individuals who, at
the beginning of any period of two consecutive years or less (not including any
period prior to the date of this Agreement), constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company's shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of such period or whose appointment, election or nomination for
election was previously so approved or recommended; or


(iii)           there is consummated a merger or consolidation of the Company or
any Subsidiary with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Subsidiary, at least 60% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
more than 40% of the combined voting power of the Company's then outstanding
securities; or


(iv)           the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 
 

--------------------------------------------------------------------------------

 



           (J)        "Code" shall mean the Internal Revenue Code of 1986, as
amended from time to time.


           (K)      "Company" shall mean AngioDynamics, Inc. and, except in
determining under Section 15(I) hereof whether or not any Change in Control of
the Company has occurred, shall include any successor to its business and/or
assets which assumes and agrees to perform this Agreement by operation of law,
or otherwise.


           (L)       "Compensable Termination" shall have the meaning set forth
in Section 6.1.


           (M)      "Disability" shall be deemed the reason for the termination
by the Company of the Executive's employment, if, as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive's duties with the Company
for a period of six consecutive months or for six non-consecutive months within
any period of 12 consecutive months.


           (N)      "Exchange Act" shall mean the Securities Exchange Act of
1934, as amended from time to time.


           (O)      "Excise Tax" shall mean any excise tax imposed under section
4999 of the Code.


           (P)       "Executive" shall mean the individual named in the first
paragraph of this Agreement.


           (Q)      "Good Reason" for termination by the Executive of the
Executive's employment shall mean the occurrence (without the Executive's
express written consent) after any Change in Control, of any one of the
following acts by the Company, or failures by the Company to act, unless, in the
case of any act or failure to act described in paragraph (i), (iii), (iv) or
(vii) below, such act or failure to act is corrected within thirty (30) calendar
days after the Company’s receipt of written notice thereof given by the
Executive within thirty (30) calendar days of such act or failure to act:


(i)           the assignment to the Executive of any duties inconsistent with
the Executive's status or position in the Company immediately prior to the
Change in Control, or a substantial adverse alteration in the nature, status or
scope of the Executive's responsibilities or authority from his responsibilities
or authority immediately prior to the Change in Control, or a reduction in his
title;

 
(ii)          a reduction by the Company in the Executive's annual base salary
as in effect on the date of this Agreement or as the same may be increased from
time to time;


                    (iii)          a significant reduction in compensation,
benefits or reimbursements provided under any employment, compensation, employee
benefit or reimbursement plan or program in which the Executive is a participant
which is not replaced with substantially equivalent compensation, benefits or

 
 

--------------------------------------------------------------------------------

 

reimbursements under another plan, program or arrangement at substantially the
same cost (if any) to the Executive;
 
(iv)         the Company fails to pay or provide any amount or benefit that the
Company is obligated to pay or provide under this Agreement or any other
employment, compensation, benefit or reimbursement plan, agreement or
arrangement of the Company to which the Executive is a party or in which the
Executive participates;
 
(v)          the Company fails to pay the Executive a bonus, for each fiscal
year of Employer that terminates following a Change in Control and during the
Term, at least equal to 80% of the Applicable Average Bonus;
 
(vi)         the relocation of the Executive's principal place of employment to
a location which increases the Executive's one-way commuting distance by more
than 40 miles, or the Company's requiring the Executive to travel on business
other than to an extent substantially consistent with the Executive's business
travel obligations prior to the Change in Control;
 
(vii)        a significant adverse change occurs, whether of a quantitative or
qualitative nature, in the indemnification protection provided to the Executive
for acts and omissions arising out of his service on behalf of the Company or
any other entity at the request of the Company; or
 
(viii)       The Company fails to obtain the assumption of this Agreement
pursuant to Section 9.1.


The Executive's right to terminate the Executive's employment for Good Reason
shall not be affected by the Executive's incapacity due to physical or mental
illness. The Executive's continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.


           (R)       "Person" shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.


           (S)       "Potential Change in Control" shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:


(i)          the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;
 

 
 

--------------------------------------------------------------------------------

 



 
(ii)         the Company or any Person publicly announces an intention to take
or to consider taking actions which, if consummated, would constitute a Change
in Control;


(iii)        any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates); or


(iv)        the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.


           (T)       "Retirement" shall be deemed the reason for the termination
by the Executive of the Executive's employment if such employment is terminated
in accordance with the Company's retirement policy, including early retirement,
generally applicable to its salaried employees.


           (U)       "Separation from Service" means termination of employment
with the Company. However, the Executive shall not be deemed to have a
Separation from Service if he continues to provide services to the Company in a
capacity other than as an employee and if he is providing services at an annual
rate that is fifty percent or more of the services he rendered, on average,
during the immediately preceding three full calendar years of employment with
the Company (or if employed by the Company less than three years, such lesser
period) and the annual remuneration for his services is fifty percent or more of
the annual remuneration earned during the final three full calendar years of
employment (of if less, such lesser period); provided, however, that a
Separation from Service will be deemed to have occurred if his service with the
Company is reduced to an annual rate that is less than twenty percent of the
services he rendered, on average, during the immediately preceding three full
calendar years of employment with the Company (or if employed by the Company
less than three years, such lesser period) or the annual remuneration for his
services is less than twenty percent of the annual remuneration earned during
the three full calendar years of employment with the Company (or if less, such
lesser period).


           (V)       "Separation from Service Date" shall have the meaning set
forth in Section 6.2 hereof.


           (W)      "Severance Payments" shall have the meaning set forth in
Section 6.1 hereof.


           (X)       "Subsidiary" means a corporation or other form of business
association of which shares (or other ownership interests) having more than 50%
of the voting power are owned or controlled, directly or indirectly, by the
Company.

 
 

--------------------------------------------------------------------------------

 

          (Y)       "Term" shall mean the period of time described in Section 2
hereof (including any extension or continuation described therein).


           (Z)       "Total Payments" shall mean those payments so described in
Section 6.3 hereof.




           IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date and year first above written.
 



 
ANGIODYNAMICS, INC.
     
By:
     
Name:
   
Title:
     
     
     
Executive
     




